Citation Nr: 1824666	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  14-42 037	)	DATE   
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD), anxiety and depressive disorders.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Appellant and his spouse, P.J.


ATTORNEY FOR THE BOARD

Brad Farrell, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from March 1968 to October 1969, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated June 2013 of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In November 2014, the Veteran timely perfected a substantive appeal.

A Board video-conference hearing was held in November 2017 before the undersigned Veterans Law Judge (VLJ), during which the Veteran and his spouse offered testimony in support of his claim for service connection.  A transcript of the hearing has been added to the record.

As reflected on the title page, and consistent with the clarification provided by the Veteran's representative during the hearing, the Board has recharacterized the claim to entitlement to service connection for an acquired psychiatric disorder, to include PTSD, anxiety and depressive disorders.  See Hearing Transcript dated November 16, 2017 (Hearing Transcript) at pg. 20; see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that the scope of a claim is determined by the claimant's description of the claim, the symptoms described, and the information submitted or developed in support of the claim).

During the Board hearing, the Veteran submitted a written statement dated November 2017 in support of his claim as well as copies of medical records, and a waiver of consideration of the evidence by the RO in the first instance, see Hearing Transcript at pg. 2, and these documents are now associated with the claims file.

The Board notes that the Veteran's representative, in his November 2015 statement and during the November 2017 hearing, raised the issue of whether the RO had committed clear and unmistakable error (CUE) with regard to the Veteran's effective date and disability rating for service-connected ischemic heart disease (IHD).  The Board lacks jurisdiction over motions for CUE in RO decisions that were not first presented to and adjudicated by the RO.  The issue is therefore REFERRED to the Agency of Original Jurisdiction (AOJ) for appropriate action.  38 C.F.R. § 19.9(b) (2017).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

Here, the Veteran seeks service connection for an acquired psychiatric disorder, to include PTSD, anxiety, and depressive disorders.  He has asserted a number of stressful events that occurred during service in Vietnam from November 1968 to September 1969, to which he attributes his PTSD.  See Hearing Transcript at pg. 6; see also Veteran's statement dated November 16, 2017; Veteran's "Stressful Incident" narratives numbered one through seven dated May 2012.

Service connection for PTSD may be granted if: (1) A VA psychiatrist or psychologist, or contract equivalent, confirms that the claimed stressor is adequate to support a diagnosis of PTSD; (2) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; and (3) the Veteran's symptoms are related to the claimed stressor as determined by the examining VA psychiatrist or psychologist.  See 38 C.F.R. § 3.304(f).

Private treatment records reflect that the Veteran was diagnosed with depression in August 2007.  Private treatment records dated March 2012 show that the Veteran was diagnosed with anxiety.  At that time, the physician noted "See VA PTSD" on the Veteran's chart.

During a June 2013 VA PTSD examination, a VA psychologist who was certified to conduct VA compensation and pension examinations verified the Veteran's stressor "traumatic experiences in Vietnam" as a fear of hostile military or terrorist activity.  See VA PTSD Examination report dated June 10, 2013 at pg. 9.  The examiner however concluded that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD.  On the basis of the examiner's report, the RO, in its June 2013 rating decision, conceded an in-service stressor on the basis of fear of hostile military or terrorist activity, but denied service connection for lack of a PTSD diagnosis.  See Rating Decision dated June 14, 2013 at pg.; 38 C.F.R. § 3.304(f)(3).

Thereafter, a VA outpatient PTSD evaluation on April 15, 2014 reflects that the Veteran met the criteria for a PTSD diagnosis.  This note was signed by a psychology technician and signed by a VA psychologist; however, no rationale was provided.

A letter dated May 2014 from private treating physician K.W., MD reflects that he was treating the Veteran for PTSD related to combat in Vietnam, including prescribing medications for anxiety and nightmares.  Doctor K.W.'s letter and an attached "Nexus Statement" indicate that having reviewed the Veteran's post-service VA treatment records and the April 15, 2014 VA PTSD evaluation, he concurred with the PTSD diagnosis.  No rationale was provided but he noted a medical journal article attached to his letter, entitled "Posttraumatic stress disorder and risk for coronary heart disease: A meta-analytic review," concludes that PTSD is associated with an increased risk for coronary heart disease.

An August 2015 letter from T.W., a licensed clinical social worker (LCSW) and clinical therapist at VA's Vet Center outpatient clinic in St. Petersburg, Florida, reflects that the Veteran was diagnosed using diagnostic criteria of DSM-5 with chronic PTSD related to combat in Vietnam.  In an April 2017 "update" to the Veteran's August 2015 treatment summary, T.W. reemphasized that the Veteran meets the DSM-5 criteria for a PTSD diagnosis.  T.W.'s statements do not reflect that he is a VA psychiatrist or psychologist as defined under 38 C.F.R. § 3.304(f).


During the November 2017 Board hearing, the Veteran's wife- a registered nurse stated that she received psychiatric training in the VA hospital system, she associates with veterans of Iraq and Afghanistan who have PTSD in her work teaching at St. Petersburg College, and she has recognized the Veteran's worsening PTSD symptoms in recent years, including a resurgence after his diagnosis of IHD.  See Hearing Transcript at pgs. 9-12.

On review, it is clear that further development should be taken to reconcile the diagnoses of record.  Accordingly, the Board finds that a new examination regarding the service connection claim for PTSD is necessary because new evidence has been received since the previous VA examination in June 2013 that reflects a diagnosis of PTSD related to service. 

Additionally, as service connection has been established for IHD, and as a private physician and the Veteran's spouse, who is a nurse, have suggested that the Veteran had symptoms associated with PTSD after he was diagnosed with heart disease, see Hearing Transcript at pg. 12, on remand, an opinion should also be offered as to whether the Veteran has a psychiatric disorder, to include PTSD, anxiety and/or depression, that is secondary to his service-connected IHD.

Accordingly, the case is REMANDED for the following action:
 
1.  Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran and his representative should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, schedule the Veteran for a VA psychiatric examination, with a VA psychiatrist or psychologist qualified to render a PTSD diagnosis, to determine the nature and likely etiology of the claimed psychiatric disorder, to include PTSD, anxiety, and depression.  The entire claims file, including a copy of this Remand, must be made available to the examiner for review.  All tests deemed necessary by the examiner must be undertaken.  

Based on the examination and record review, the examiner shall provide an opinion as to the following:

(a) Is it at least as likely as not that the Veteran currently has symptomatology that satisfies the required criteria under DSM-5 for a diagnosis of PTSD as defined under 38 C.F.R. § 4.125?  Note: A current disability is defined as one diagnosed since the beginning of the claim and during its pendency.

(b) If so, the examiner is directed to opine to ascertain whether it is at least as likely as not that the Veteran's PTSD is related to combat experience or fear of hostile military or terrorist activity consistent with the incidents of the Veteran's service.

**The examiner is directed to specifically comment upon the medical findings of record pertaining to a diagnosis of PTSD, specifically the (i) June 10, 2013 VA medical opinion; (ii) April 15, 2014 VA mental health consultation; (iii) April 29, 2014 VA PTSD evaluation/assessment note; (iv) May 30, 2014 letter from K.W., MD; and (v) August 31, 2015 and April 7, 2017 letters and treatment summaries from T.W., LCSW; and the examiner should express his or her agreement or disagreement therewith and the reasons for such agreement or disagreement.

If any previously diagnosed mental health disabilities are NOT currently shown, the examiner MUST explain with specificity whether a prior diagnosis could have resolved during the period on appeal.

(c) For any diagnosed psychiatric disorder, the examiner shall provide an opinion as to the following:

(i) Is it at least at least as likely as not that such had its onset in service, had its onset in the year immediately following any period of service, or is otherwise the result of a disease or injury in service?

(ii) Is it at least as likely as not that the Veteran's diagnosed psychiatric disorder was caused (in whole or in part) by a service-connected disability, to specifically include ischemic heart disease (IHD)?

(iii) Is it at least as likely as not that the Veteran's diagnosed psychiatric disorder is aggravated (made worse as shown by comparing the current disability to medical evidence created prior to any aggravation) by a service-connected disability to specifically include IHD?

In providing answers to questions 3(b)(ii) and 3(b)(iii), the examiner should consider and discuss the article concerning PTSD and risk for coronary heart disease that was submitted by Doctor K.W. in May 2014.


The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

The absence of evidence of treatment for a particular psychiatric disorder in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

3.  Then, readjudicate the claim.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).






